If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                             COURT OF APPEALS


PATRICE MCLAURIN,                                                     UNPUBLISHED
                                                                      October 15, 2020
               Plaintiff/Counterdefendant-Appellant,

v                                                                     No. 348022
                                                                      Wayne Circuit Court
SHERMAN MILES,                                                        LC No. 18-014648-CH

               Defendant/Counterplaintiff-Appellee.


Before: GADOLA, P.J., and RONAYNE KRAUSE and O’BRIEN, JJ.

PER CURIAM.

       Plaintiff/counterdefendant (plaintiff) appeals as of right the circuit court’s order dismissing
her case against defendant/counterplaintiff (defendant). We affirm.

         Plaintiff rented property from defendant. Eventually, their landlord-tenant relationship
soured, plaintiff stopped paying rent, and defendant filed eviction proceedings against plaintiff.
After a hearing, the district court entered an order permitting defendant to apply for an order of
eviction to evict plaintiff if she had not moved out of the property by June 25, 2018. When
defendant’s wife visited the property on June 14, 2018, she observed that plaintiff had moved all of
her possessions out of the home. She took photographs confirming this. Defendant’s wife testified
that she repeatedly tried to contact plaintiff to confirm that she had moved, but plaintiff “wouldn’t
respond.” Defendant’s wife went to the property again on June 17, 2018, and observed there was
still no sign of plaintiff. Again, defendant’s wife took pictures showing that plaintiff had moved out
all of her belongings except for some bags in the property’s basement. Defendant informed plaintiff
on June 21 that he intended to change the locks on the property on June 27, and did so on that day.
Plaintiff thereafter returned to the property and had the locks changed herself, but did not move back
into the property. After that, defendant changed the locks again, which ultimately led to this suit.

        As relevant to this appeal, plaintiff’s complaint alleged violation of the anti-lockout statute,
MCL 600.2918. After conducting an evidentiary hearing, the trial court concluded that defendant
did not violate the anti-lockout statute because plaintiff had already moved out when he changed
the locks. This appeal followed.




                                                  -1-
       On appeal, plaintiff argues that the circuit court erred when it dismissed plaintiff’s case
because defendant was required to obtain an order of eviction before changing the locks, and that
her due-process rights were violated when the circuit court dismissed her case. We disagree.

       The anti-lockout statute, MCL 600.2918, provides in relevant part:

               (2) Any tenant in possession of premises whose possessory interest has been
       unlawfully interfered with by the owner is entitled to recover the amount of his or
       her actual damages or $200.00, whichever is greater, for each occurrence and, if
       possession has been lost, to recover possession. Subject to subsection (3), unlawful
       interference with a possessory interest includes 1 or more of the following:

                                                * * *

              (c) Changing, altering, or adding to the locks or other security devices on the
       property without immediately providing keys or other unlocking devices to the
       person in possession.

                                                * * *

               (3) An owner’s actions do not unlawfully interfere with a possessory interest
       if any of the following apply:

                                                * * *

               (c) The owner . . . believes in good faith that the tenant has abandoned the
       premises, and after diligent inquiry has reason to believe the tenant does not intend
       to return, and current rent is not paid.

        By its plain terms, MCL 600.2918(2)—which prohibits a landlord from changing the locks
to a property without providing keys to the tenant—is subject to MCL 600.2918(3). The trial court
appeared to hold that MCL 600.2918(2) was not applicable because the exception in MCL
600.2918(3)(c) applied. That is, the trial court found that defendant believed in good faith that
plaintiff had abandoned the premises, and after diligent inquiry had reason to believe that plaintiff
did not intend to return, and current rent had not been paid.

        These findings were supported by ample evidence. Defendant obtained an order in district
court instructing him to file for an order of eviction if plaintiff had not vacated the property by June
25, 2018. In an apparent attempt to avoid having an order of eviction entered against her, plaintiff
vacated the property by June 14, 2018. This was supported by defendant’s wife’s testimony and the
photographs taken of the home showing that plaintiff had moved all of her belongings out of the
home as of that date. Defendant’s wife further testified that she tried to contact plaintiff to confirm
that she had moved, but plaintiff would not respond. When defendant’s wife returned to the home
on June 17, 2018, she observed that plaintiff had still not brought any of her belongings back into
the home, which was again confirmed by photographs. Defendant then informed plaintiff that he
intended to change the locks on June 25, 2018, and did so. Based on defendant’s wife’s testimony
that plaintiff had moved all of her belongings out of the property by June 14, 2018, and the
photographs depicting the same, defendant had a good faith belief that plaintiff had abandoned the


                                                  -2-
premises. Defendant’s efforts of repeatedly checking the premises to ensure that plaintiff had not
returned and attempting to contact plaintiff to confirm that she had moved, sufficiently supported
the trial court’s finding that defendant, after diligent inquiry, had reason to believe that plaintiff did
not intend to return to the property. No one contests that plaintiff’s rent was not current when
defendant changed the locks, so the evidence amply supported the trial court’s decision that the
exception to the anti-lockout statute in MCL 600.2918(3)(c) applied. And because MCL
600.2918(3)(c) applied, the trial court properly dismissed plaintiff’s anti-lockout-statute claim.1

        As for plaintiff’s due process argument, “[d]ue process in civil cases generally requires
notice of the nature of the proceedings, an opportunity to be heard in a meaningful time and an
impartial decisionmaker.” Cummings v Wayne Co, 210 Mich App 249, 253; 533 NW2d 13 (1995).
“The opportunity to be heard does not mean a full trial-like proceeding, but it does require a hearing
to allow a party the chance to know and respond to the evidence.” Id.

        In response to plaintiff’s complaint, defendant requested the circuit court dismiss plaintiff’s
case, so plaintiff had notice of defendant’s intent to move for dismissal. Plaintiff moved for the
evidentiary hearing in this case, and, therefore, clearly had notice of the hearing that took place. At
the evidentiary hearing, plaintiff was represented by counsel and had the opportunity to testify. That
plaintiff had an attorney in the circuit court, had notice of the evidentiary hearing, and attended the
hearing at which she testified, all establish that she had notice of the nature of the proceedings and
an opportunity to hear and respond to the evidence in the case at a hearing in front of an impartial
decision-maker. Thus, plaintiff’s due-process rights were not violated.2

        Affirmed.



                                                                /s/ Michael F. Gadola
                                                                /s/ Amy Ronayne Krause
                                                                /s/ Colleen A. O’Brien


1
  In addition to her anti-lockout claim, plaintiff brought claims for breach of the covenant of quiet
enjoyment, violation of the Michigan Consumers Protection Act, and conversion. Because plaintiff
had moved out of the home by June 14, 2018, and defendant was entitled to change the locks, the
trial court properly dismissed all of these additional claims.
2
  Plaintiff also appears to challenge the trial court’s denial of plaintiff’s motion for possession
pending judgment. For this argument, however, plaintiff does not cite any caselaw or otherwise
explain how the trial court erred, thereby waiving the issue on appeal. See Wilson v Taylor, 457
Mich 232, 243; 577 NW2d 100 (1998) (“It is not sufficient for a party simply to announce a position
or assert an error and then leave it up to this Court to discover and rationalize the basis for his claims,
or unravel and elaborate for him his arguments, and then search for authority either to sustain or
reject his position.”) (Quotation marks and citation omitted.) While we are sympathetic to the fact
that plaintiff is representing herself on appeal, it is simply not this Court’s role to act as a litigant,
crafting arguments and searching for authority to arrive at a party’s desired result. See Mitcham v
City of Detroit, 355 Mich 182, 203; 94 NW2d 388 (1959) (“The appellant himself must first
adequately prime the pump; only then does the appellate well begin to flow.”).

                                                   -3-